DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 05/05/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

	
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 7, 8 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “An actuator including: the SMM strand comprising a fixed end attached to a fixed mechanical interface of a support structure, and a moving end attached to a mobile mechanical interface  movable between first and second positions in such a way that the mobile interface may move from one of the first and second positions to the other thereof when the variable length of the SMM strand changes from one of the first and second lengths to the other thereof in combination with a resistive electrical heating means comprising at least one coiled heating wire coiled around the SMM strand and in thermal and mechanical contact with the SMM strand, wherein heat is generated within the at least one coiled heating wire by electric current passing through the at least one coiled heating wire” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 7:
The prior art of record does not teach “An actuator including: wherein the at least one coiled heating wire forms a circular helix, the pitch of which is arranged to increase along with the length of the SMM strand when the length of the SMM strand changes from the first length to the second length, and arranged to decrease along with the length of the SMM strand when the length of the SMM strand changes from the second length to the first length, and wherein the uniform slope of the circular helix is selected so as to avoid any substantial change of the arc length of the circular helix caused by the SMM strand) extending from the first length to the second length or contracting from the second length to the first length, and in combination with wherein the SMM strand is made from an electricity-conducting shape memory metal alloy (SMA), wherein a first end of the heating wire is electrically connected to the SMM strand near the moving end, the fixed end of the SMM strand being connected to one of the poles of a power supply, and wherein the second end  of the heating wire is connected to the other pole of the power supply” as claimed in claim 7, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
Regarding Claim 8:
The prior art of record does not teach “An actuator including:  wherein the at least one coiled heating wire forms a circular helix, the pitch of which is arranged to increase along with the length of the SMM strand when the length of the SMM strand changes from the first length to the second length, and arranged to decrease along with the length of the SMM strand when the length of the SMM strand changes from the second length to the first length, and wherein the uniform slope of the circular helix is selected so as to avoid any substantial change of the arc length of the circular helix caused by the SMM strand extending from the first length to the second length or contracting from the second length to the first length, in combination with wherein the electrical heating means  comprise a plurality of the at least one coiled heating wire  connected in parallel and forming a set of congruent circular helices having the same axis.” as claimed in claim 8, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
May 31, 2022